Carley, Chief Judge.
1. This direct appeal is from the judgment in a dispossessory action wherein the total amount of rent due was found by the trial court to be $2,693, an amount which is certainly greater than $2,500. Despite the payment into the registry of the court by appellant and the *839draw-down by appellee of a portion of this amount, $2,693 was the total amount in controversy because appellant had claimed entitlement to all such funds as he had paid in and had been drawn-down by appellee. See OCGA § 44-7-54 (c). Accordingly, appellee’s motion to dismiss the appeal for appellant’s failure to comply with the discretionary appeal provisions of OCGA § 5-6-35 (a) (3) is denied.
2. For the most part, appellant’s enumerations of error require a consideration of the transcript of the proceedings before the trial court. However, no transcript has been filed and the clerk of the trial court has informed this court that there is no transcript of the proceedings to be filed. “ ‘It is well settled that, absent a transcript, we are bound to assume that the trial judge’s findings are supported by competent evidence.’ [Cit.] ” McClindon v. Wright, 160 Ga. App. 348 (2) (287 SE2d 74) (1981).
3. Appellant’s remaining enumerations of error have been considered and found to be without merit.

Judgment affirmed.


McMurray, P. J., concurs. Beasley, J., concurs specially.